The Court
(Thruston, J., contrd,)
instructed the jury, at the prayer of Mr. Coxe, the defendant’s counsel, that the account from the Treasury Department upon which a balance appears against the defendant of $7,769.25, is not, per se, evidence upon which the jury can find a verdict against the defendant for the items in the same which appear to be balances on former settlements.
And further, (Thruston, J., contrd,) instructed the jury that if from the evidence, they should believe that the defendant had faithfully paid over, for public purposes and within the sphere of his official duty, all the public money which came to his hands, then the plaintiff is not entitled to recover.
The defendant’s counsel, with the consent of the Attorney of the United States, having read certain parts of a public document, No. 22, containing certain affidavits taken by order of the President, in relation to the burning of the Treasury offices, and stating conversations between the defendant and Mr. Ashbury Dickens and Mr. McLane; and after other evidence had been given by the defendant; prayed the Court to instruct the jury that ihe conversations of the defendant with Mr. Dickens and Mr. McLane, read from that executive document by the defendant’s counsel, are not evidence to the jury of the facts stated by the said defendant in the said conversations.
Which instruction, the Court (Thruston, J., contra,) refused to give.
Verdict for the defendant.
, Affirmed by the Supreme Court of the United States. 12 Peters, 1.